Citation Nr: 0503719	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death as being due to exposure to herbicides.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel
INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  The appellant is the veteran's widow.

This appeal arises from a November 2002 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for the cause of the veteran's death and 
determined that entitlement to DIC was not established.

In January 2004, the appellant requested a videoconference 
hearing before a Member of the Board of Veterans' Appeals.  
The Board scheduled a hearing for July 2004.  However, in 
June 2004, the appellant requested that her hearing be 
postponed so that she could submit additional evidence.  In 
September 2004, the appellant withdrew her request for a 
Board hearing.  There are no subsequent requests for hearings 
in the claims file.


FINDINGS OF FACT

1.	The veteran died in March 2001, at the age of 53.  The 
certificate of death listed the immediate cause of death as 
cardiac arrest due hemorrhagic shock, due to gastrointestinal 
bleed.  Pancreatic neoplasm, islet cell, was listed as a 
contributing condition.  

2.  At the time of the veteran's death, service-connection 
was not in effect for any disability.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and any injury or disease, 
to include exposure to herbicide including Agent Orange, 
during the veteran's service.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§§ 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 2002 decision that the criteria 
for entitlement to service connection for the cause of the 
veteran's death had not been met.  This notice also informed 
the appellant of the reasons and bases for the RO's decision.  
In August 2002, the appellant received notice and a 
description of what the evidence must show to establish 
entitlement to service connection.  Finally, the appellant 
received a statement of the case which further described the 
standard for adjudicating her claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the RO decision, the VCAA letter, and SOC sent 
to the appellant notified her of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in November 
2002, after the appellant received VCAA notice in August 
2002.  The RO's August 2002 letter also notified the 
appellant of VA's duty to develop her claim pursuant to the 
VCAA's provisions, to include the duties to develop for 
"relevant records in the custody of a federal department or 
agency" and private, lay, or other evidence.  This VCAA 
notice, combined with the statements of the case, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from private medical facilities.  The 
claims file does not contain any competent evidence relating 
the veteran's death to any incident of service.  Therefore, a 
remand for a medical opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) 
(2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 
2003).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Service Connection for the Cause of the Veteran's Death

A. Factual Background

The veteran's service records indicate that he served in 
Vietnam for approximately two years.  The veteran's service 
medical records do not show complaints, treatment or a 
diagnosis involving any heart condition or disease of the 
pancreas.  However, on examination for separation from 
service, the veteran was found to have parasitic worms in the 
intestines with recurrent diarrhea.     

In July 1979, a lipoma was excised from the veteran's right 
arm.  In January 1987, the veteran sought treatment for 
headaches.  He also complained of knots under his skin, all 
over his body.  He told the examiner that the knots had been 
diagnosed as fatty tumors.  The examiner wondered if the 
knots were neurofibromatosis rather than lipomas.  Finally, 
the examiner noted that the veteran was not diabetic.

On February 14, 2001, the veteran was admitted to Grenada 
Medical Center with complaints of severe abdominal pain, 
cramping, nausea, diarrhea, and weight loss.  An ultrasound 
revealed a mass in the region of the pancreatic head.  A 
physician noted that the veteran had no history of diabetes 
mellitus, but that he had been exposed to Agent Orange in 
Vietnam.  

Several days after the veteran's initial hospitalization, he 
underwent a fine needle aspiration biopsy of the pancreas at 
the University Hospital Clinic.  The biopsy specimen 
contained numerous neoplastic cells.  An examiner concluded 
this was most likely indicative of an islet cell tumor of the 
pancreas, although a carcinoid tumor could not be ruled out.  
A surgical consultation report indicated that the superior 
mesenteric artery had fibrovascular tissue containing 
inflammation and an infiltrating islet cell tumor.

On February 28, 2001, the veteran underwent a 
pancreaticoduodenectomy.  The tumor was removed without 
apparent complications.  However, problems arose within the 
next few days.  According to the appellant's July 2003 
letter, after the veteran's surgery, he was told his blood 
sugar would be monitored.  In fact, hospital records indicate 
that the veteran's blood sugar became elevated and he was 
treated with insulin injections on March 12, 14, and 15.  The 
veteran's blood sugar readings were listed on a Diabetic 
Records Sheet, but there is no evidence of an affirmative 
diagnosis of diabetes.

An expiration summary indicates that the veteran began to 
have upper gastrointestinal bleeding on March 14, 2001.  On 
March 17, 2001, he became hypotensive and began to vomit 
blood.  On March 18, 2001, the veteran underwent another 
operation.  Surgeons found that the veteran's superior 
mesenteric artery had a ruptured pseudoaneurysm.  This was 
controlled, but toward the end of the operation the veteran 
developed cardiac dysrhythmias and ventricle fibrillation.  
The veteran could not be resuscitated and his surgeon 
concluded he had died from exsanguinations from the ruptured 
pseudoaneurysm in his superior mesenteric artery.  An autopsy 
was performed on March 19, 2001, confirming the surgeon's 
conclusion.

In addition to records of medical treatment, the appellant 
has submitted medical research to substantiate her claim.  A 
1992 report on cancer of the pancreas from the National 
Cancer Institute explains that the pancreas secretes insulin 
which regulates blood sugar levels.  According to the report, 
islet cell carcinoma or cancer of the endocrine pancreas) is 
very rare and tumors of this kind of cancer are slow growing.  
Some of the causes of pancreatic cancer are hereditary, 
including neurofibromatosis.  In addition, diabetes mellitus 
has been shown to be a possible risk factor for the cancer.  
However, the same report states that diabetes may result from 
cancer of the pancreas because the cancer prevents the 
pancreas from secreting normal levels of insulin.  In fact, 
10 to 20 percent of patients with pancreatic cancer develop 
diabetes.  Finally, the report notes that a significant 
percentage of patients with pancreatic cancer worked in 
occupations where they were exposed to solvents and petroleum 
compounds.

The appellant also submitted excerpts from a book entitled 
Veterans and Agent Orange: Health Effects of Herbicides Used 
in Vietnam (Institute of Medicine, 1994).  The excerpts site 
to a 1996 study demonstrating that Marine Vietnam veterans 
had a statistically significant increased rate of mortality 
from pancreatic, skin, and lung cancer.  

In addition, a report from the American Cancer Society also 
notes that pancreatic cancer is "more common" in patients 
with diabetes mellitus.  As in the National Cancer Institute 
Study, the report notes some doctors feel diabetes is a risk 
factor for pancreatic cancer, while others feel is it a 
symptom.  This report also notes that heavy exposure to 
certain pesticides and chemical may increase the risk of 
developing pancreatic cancer.   Excerpts from another book, 
Non Type 1- Non Type 2 Diabetes Mellitus, also notes a 
"well-established" relationship between diabetes mellitus 
and pancreatic cancer.  K.E. Earle, R.J. Rushakoff, and I.D. 
Goldfine, Non Type 1- Non Type 2 Diabetes Mellitus (The 
American Diabetes Association, 2003).  Again, the report 
indicates that there is medical evidence to support both the 
conclusion that diabetes is a risk factor for pancreatic 
cancer, and that it is caused by the cancer.  

The appellant also submitted evidence from an Internet 
website entitled www.diabetic-lifestyle.com.  The site refers 
to an article, Lucio Guillo et al., Diabetes and the Risk of 
Pancreatic Cancer, 331 New Eng. J. Med. 81-84 (2004).  
According to the website, researchers concluded that diabetes 
was not a risk factor for pancreatic cancer as it was often 
diagnosed shortly after the cancer was diagnosed.  Thus, it 
was more likely caused by the cancer itself.  Furthermore, 
the appellant included excerpts from a website entitled 
www.foxriverwatch.com which noted one case of pancreatic 
cancer in a German man who died of pancreatic cancer after 
being exposed to dioxins and a study in Italy showing 
increased rates of pancreatic cancer in men living in a 
dioxin-contaminated region.

Finally, the appellant submitted numerous obituaries about 
Vietnam veterans who died of pancreatic cancer.


B. Analysis

The appellant argues that the veteran developed conditions 
that contributed to his death as a result of his service.  
Specifically, she argues that the contributing cause of the 
veteran's death was pancreatic cancer and that he developed 
this cancer as a result of his exposure to herbicides during 
service in Vietnam.  Alternatively, the appellant argues that 
medical research shows a close relationship between diabetes 
mellitus and pancreatic cancer.  Based on this relationship, 
it is not clear whether the appellant feels her husband could 
have been service connected for pancreatic cancer as a 
presumptive condition or whether she feels diabetes 
contributed to the veteran's death.  All three claims will be 
considered in this decision.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 2002).  The VA regulation implementing 
the cause of death statute, 38 C.F.R. § 3.312, reads as 
follows:

(a) General.  The death of a veteran will 
be considered as having been due to a 
service- connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.

(b) Principal cause of death.  The 
service- connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.

(c) Contributory cause of death. (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it causally 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though 100 percent 
disabling) but of a quiescent or static 
nature involving muscular or skeletal 
functions and not materially affecting 
other vital body functions.

(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were debilitating effects and 
general impairment of health to an extent 
that would render the person materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not be 
reasonable to hold that a service-
connected condition accelerated death 
unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein. 38 C.F.R. § 3.303(a) 
(2004). See 38 U.S.C.A. § 1110 (West 2002). For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at that time. 38 C.F.R. § 3.303(b) (2004).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).     

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

As an initial matter, a veteran who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
C.F.R. § 3.307(a)(6)(iii) (2004).  The veteran's service 
records do show he was in Vietnam during this period, so the 
Board will concede his exposure to Agent Orange.

However, VA, under the authority of the Agent Orange Act of 
1991, has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
gastrointestinal tract cancer, including pancreatic cancer.  
See, 64 Fed. Reg. 27630-27641 (May 20, 2003).  Based on 
available evidence and analysis by the National Academy of 
Sciences (NAS), the notice in the Federal Register stated 
that "the Secretary has found that the credible evidence 
against an association between herbicide exposure and 
gastrointestinal tract cancer (stomach, colon, rectal, and 
pancreatic cancer) outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist." Id.

Therefore, based on the above, the Board finds that 
presumptive service connection for pancreatic cancer, and 
therefore for the veteran's cause of death, based on exposure 
to an herbicide agent while in Vietnam is not warranted. 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307, 3.309 (2004).

Furthermore, there is no competent medical evidence that the 
veteran had diabetes which could have been a contributory 
cause of death.  First, there is no evidence that the 
veteran was diagnosed with type 2 diabetes mellitus, for 
which there is a presumption of service-connection.  
Although the hospital records show that the veteran had 
elevated blood sugar after his surgery, there was no 
affirmative diagnosis.  Even if the Board were to concede 
that the veteran had diabetes from the time of his surgery 
until his death, there is no evidence he had type 2 diabetes 
mellitus.  Furthermore, it had not been shown that type 2 
diabetes mellitus (or any other type of diabetes) 
contributed substantially or materially; or combined to 
cause death; or that it aided or lent assistance to the 
production of death.  A careful review of the research 
submitted by the appellant indicates, at most, that there is 
a relationship between diabetes and pancreatic cancer.   
Most of the reports submitted by the appellant conclude that 
there is evidence to suggest both that diabetes is a risk 
factor, and that it is caused by, pancreatic cancer.  And, 
at least one study determined that diabetes in patients with 
pancreatic cancer is usually the result of the pancreas's 
inability to secrete insulin due to pancreatic cancer.  
Moreover, there is no competent medical evidence the 
veteran's particular pancreatic cancer is related to 
diabetes.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Board has determined that service connection based on 
direct causation for the cause of the veteran's death is not 
warranted.  The veteran was not service connected for any 
disability at the time of his death.  The service medical 
records do not show that he developed pancreatic cancer 
during service, nor is there any evidence of such disease 
until many years after separation from service.  In fact, the 
only intestinal problem the veteran had during service was 
parasitic worms in the intestines.  There is no competent 
medical evidence of a nexus between the veteran's service and 
the conditions listed on his death certificate.  The 
treatment records in the file indicate that the first mention 
of pancreatic cancer was in 2001 when the veteran was 
diagnosed.  This was 31 years after his discharge from 
service.  The Board has considered evidence provided by the 
appellant showing that the risk for pancreatic cancer 
increases with age and most cases are manifested in patients 
between 60 and 80 years old.  Nevertheless, no treatment 
provider has offered the opinion that the veteran's 
pancreatic cancer was related to service.  In light of the 
lack of competent evidence establishing such link between the 
veteran's pancreatic cancer and service, the Board finds that 
service connection for the veteran's cause of death due to 
pancreatic cancer is not warranted. 38 U.S.C.A. § 1110, 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).  In addition, there 
was no service-connected disability present that could have 
been related to his death from cardiac arrest due to 
pancreatic cancer. Id.

The Board has considered the veteran's written testimony and 
her interpretation of the research she submitted in support 
of her argument.  However, lay statements are not competent 
evidence of a nexus between the claimed condition and the 
veteran's service, or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the appellant's claims must be 
denied.

Therefore, the Board finds that service connection is not 
warranted for the veteran's cause of death on either a direct 
basis, or on the basis of presumed service connection due to 
exposure to herbicides. 38 U.S.C.A. §§ 1101, 1110, 1112, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

III. Entitlement to DIC under 38 U.S.C.A. § 1318

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when veteran dies of non-willful misconduct origin, 
and was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability rated 
totally disabling if one of the following conditions is met:

(1) the disability was continuously 
rated totally disabling for a period of 
10 or more years immediately preceding 
death; (2) the disability was 
continuously rated totally disabling 
for a period of not less than five 
years from the date of such veteran's 
discharge or other release from active 
duty; or (3) the veteran was a former 
prisoner of war who died after 
September 30, 1999, and the disability 
was continuously rated totally 
disabling for a period of not less than 
one year immediately preceding death.  
38 U.S.C.A. § 1318 (West 2002).
The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows: "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because:

(1) VA was paying the compensation to 
the veteran's dependents; (2) VA was 
withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset 
an indebtedness of the veteran; (3) The 
veteran had applied for compensation 
but had not received total disability 
compensation due solely to clear and 
unmistakable error in a VA decision 
concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in 
order to receive compensation; (5) VA 
was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2); 
(6) VA was withholding payments because 
the veteran's whereabouts was unknown, 
but the veteran was otherwise entitled 
to continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. § 
5309.

In this case, the veteran was not service connected for any 
disease or disability during his lifetime. As held above, the 
evidence of record is against a finding that the veteran 
suffered from pancreatic cancer in service. The preponderance 
of the evidence of record is against a finding that 
pancreatic cancer is subject to service connection on a 
direct or presumptive basis. Accordingly, the Board must find 
that the veteran was not totally disabled by reason of 
service-connected disability at any time prior to his death. 
The appellant has not met the threshold requirement for 
entitlement to DIC under 38 U.S.C.A. § 1318, and the claim 
must be denied for lack of legal merit.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


